TYSON, C. J.
— It is an elementary principle that a bailee cannot in general, dispute the title of his bailor, and his duty, on the termination of tlie bailment, is to restore the property to the person from Avliom he received it. Powell v. Robinson, 76 Ala. 423. “The rule is that the depositary is bound to redeliver or restore the chattels bailed to the bailor, and the bailor may re-coArer the goods of his bailee Avithout proving his right of property in them. Until the goods are seized by the rightful OAvner or by some superior title, the depositary is compelled to restore the goods to the person from whom he received them, whose right he cannot controvert But, if he delivers them to the rightful owner on demand, he has a good defense against the bailor, since a delivery in sncli a case is not a matter of choice.”—Edwards on Bailment, § 54. But under no circumstances can he set up title another does not assert and keep for himself the goods as his own.—Croswell v. Lehman, Durr & Co., 54 Ala. 363, 367, 25 Am. Rep. 684. “The bailor may sell the subject-matter of the bailment, and thereby confer on the purchaser an immediate and valid title thereto, the possession of the bailee becoming that of the purchaser, Avithout any formal delivery of the subject of the bailment to him; a mere notice to the bailee of the sale being sufficient.”
After notice by the purchaser of the property- to- the bailee of the acquisition of it from tlie bailor, the. relation of bailor and bailee exists betAveen them, and their acts and conduct with respect to the subject-matter of the bailment are governed by the same rules of law that obtained between the original parties to the bailment; and the liability of the bailee with respect to a c-onver*464sion of the property by him is determined by the same principles which would obtain were the action brought by the first bailor. The bailee can no more deny the title of the first bailor in the action by „the purchaser than he could in an action brought by the first bailor. Doubtless he has the right to controvert the acquisition of. the property by the plaintiff; but, this fact being established and notice to him of it being shown, if the bailment has terminated, he cannot defeat an action of trover for the conversion of the property, not even by showing that the superior right or title to it is in another, who has asserted no claim to it. Under these principles, the testimony introduced by plaintiff, if believed by the jury, would entitle him to recover. Independent of the mortgage which he acquired from the bailor, conveying her property interest in the seed after it had become the subject-matter of the bailment, the testimony tends to show that the plaintiff by a verbal agreement again acquired her interest in the seed and that he gave the defendant notice of that fact. It also tends to show that defendant was at that time in possession of the seed under the bailment, and that it was subsequently disposed of in some manner. There is no pretense that it was delivered to any one asserting a superior right to it. On these tendencies of the testimony, it is clear that the giving of the affirmative charge at defendant’s request was error.
We have not reveiwed the rulings of the court upon the demurrers to the several counts of the complaint, or in excluding testimony. All of these we regard as harmless.
In conclusion, we regard it proper to say that the facts do not present a case for the recovery of exemplary damages, and that a count in trover is all that is needed to present plaintiff’s cause of action.
Eeversed and remanded.
Haralson, Simpson, and Denson, JJ., concur.